Title: From Thomas Jefferson to Joel Barlow, 3 May 1802
From: Jefferson, Thomas
To: Barlow, Joel


            Dear SirWashington May 3. 1802
            I have doubted whether to write to you, because your’s of Aug. 25. recieved only Mar. 27. gives me reason to expect you are now on the ocean. however as I know that voiages so important are often delayed, I shall venture a line by mr Dupont de Nemours. the legislature rises this day. they have carried into execution steadily almost all the propositions submitted to them in my message at the opening of the session. some few are laid over for want of time. the most material is the militia, the plan of which they cannot easily modify to their general approbation. our majority in the H. of Representatives has been about 2. to 1. in the Senate 18. to 14. after another election it will be of 2. to 1. in the Senate, and it would not be for the public good to have it greater. a respectable minority is useful as Censors. the present one is not respectable; being the bitterest remains of the cup of Federalism, rendered desperate & furious by despair. a small check in the tide of republicanism in Massachusets which has shewed itself very unexpectedly at the late election, is not accounted for. every where else we are becoming one. in R. Island the late election gave us 2. to 1. thro’ the whole state. Vermont is decidedly with us. it is said & believed that N. Hampsh. has got a majority of republicans now in it’s legislature; and wanted a few hundreds only of turning out their federal governor. he goes assuredly the next trial. Connecticut is supposed to have gained for us about 15. or 20. percent since her last election; but the exact issue is not yet known here. nor is it certainly known how we shall stand in the H. of R. of Massach. in the Senate there we have lost ground. the candid federalists acknolege that their party can never more raise it’s head. the operations of this session of Congress, when known among the people at large, will consolidate them. we shall now be so strong that we shall certainly split again; for freemen, thinking differently & speaking & acting as they think, will form into classes of sentiment. but it must be under another name. that of federalism is become so scouted that no party can rise under it. as the division into whig & tory, is founded in the nature of man, the weakly & nerveless, the rich and the corrupt, seeing mope safety and accessibility in a strong executive, the healthy firm and virtuous feeling confidence in their physical & moral resources, and willing to part with only so much power as is necessary for their good government, and therefore to retain the rest in the hands of the many, the division will substantially be into whig and tory as in England formerly. as yet no symptoms shew themselves, nor will till after another election.  I am extremely happy to learn that you are so much at your ease that you can devote the rest of your life to the information of others. the choice of a place of residence is material. I do not think you can do better than to fix here for awhile till you can become again Americanised, and understand the map of the country. this may be considered as a pleasant country residence, with a number of neat little villages scattered around within the distance of a mile & a half, and furnishing a plain & substantially good society. they have begun their buildings in about 4. or 5. different points at each of which there are buildings enough to be considered as a village. the whole population is about 6000. Mr. Madison & myself have cut out a piece of work for you, which is to write the history of the US. from the close of the war downwards. we are rich ourselves in materials, and can open all the public archives to you. but your residence here is essential, because a great deal of the knolege of things is not on paper but only within ourselves, for verbal communication. John Marshal is writing the life of Genl. Washington from his papers. it is intended to come out just in time to influence the next presidential election. it is written therefore principally with a view to electioneering purposes. but it will consequently be out in time to aid you with information as well as to point out the perversions of truth necessary to be rectified. think of this, & agree to it; and be assured of my high esteem and attachment.
            Th: Jefferson
            
              P.S. there is a most lovely seat adjoining this city, on a high hill, commanding a most extensive view of the Potomac, now for sale. a superb house gardens &c. with 30. or 40. acres of ground. it will be sold under circumstances of distress, and will probably go for the half of what it has cost. it was built by Gustavus Scott, who is dead bankrupt.
            
          